Citation Nr: 1100398	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  05-24 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent disabling 
for a left shoulder disability for the period beginning on 
November 1, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1961 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) located in 
Detroit, Michigan that denied the Veteran's claim for an 
evaluation in excess of 10 percent disabling for residuals of a 
resection of the lateral end of the left clavicle (hereinafter 
"left shoulder disability").

A December 2007 rating decision granted a higher, 20 percent 
rating for the Veteran's left shoulder disability for the period 
beginning on November 1, 2007.  As a 20 percent rating did not 
constitute a grant of the full benefit sought on appeal, the 
matter remained before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement as to 
an RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In December 2008, and again in April 2010, the Board remanded the 
Veteran's claim for further development.  Such development has 
been completed and associated with the claims file, and the 
Veteran's claim has been returned to the Board for further 
appellate proceedings.

In the April 2010 decision, the Board also denied entitlement to 
a rating in excess of 10 percent for a left shoulder disability 
for the period from April 21, 2004, to June 18, 2007.  Thus, that 
matter has been the subject of a final Board decision and is no 
longer on appeal.

The Board refers the issues of service connection for a stomach 
condition, back condition, neck condition, and plantar fasciitis 
to the RO for further development.




FINDING OF FACT

The Veteran's left shoulder disability is manifested by no more 
than flexion limited to 150 degrees, abduction to 95 degrees, 
internal rotation to 10 degrees, and external rotation to 45 
degrees, with no evidence of dislocation or nonunion with loose 
motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a 
(Diagnostic Codes 5003, 5010, 5201, 5203) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an increased evaluation 
for a left shoulder disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2010).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated June 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The 
letter informed the Veteran of what information or evidence was 
needed to support his claim, what types of evidence the Veteran 
was responsible for obtaining and submitting to VA, and which 
evidence VA would obtain.  A March 2006 notice explained how VA 
assigns disability ratings and effective dates, and the Veteran's 
claim was readjudicated by way of a Supplemental Statement of the 
Case (SSOC) in December 2007.  See Dingess, 19 Vet. App. 473.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
Veteran's service treatment records, private treatment records, 
and VA treatment records are all in the file.  The Veteran has 
not identified any outstanding, relevant records relating to his 
claim.  As noted above, in December 2008, the Board remanded the 
Veteran's claim so that, among other things, any outstanding VA 
treatment records dated since 2005 could be associated with the 
claims file.  Based thereon, the Board notes that all of the 
Veteran's VA treatment records dated through February 2009 were 
associated with the claims file.  Also, in its December 2008 
remand, the Board directed that the RO ask the Veteran to 
identify any other outstanding treatment records relating to his 
claim.  Based thereon, in January 2009, the RO sent a request to 
the Veteran for him to identify any outstanding treatment records 
relating to his claim, and the only records identified by the 
Veteran were his service treatment records, which are irrelevant 
for purposes of rating the severity of his left shoulder 
disability for the period beginning on November 1, 2007.  
Therefore, the Board finds that there was substantial compliance 
with its remand directives, and that the record contains 
sufficient evidence to make a decision on the Veteran's claim.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

VA's duty to assist includes the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Where the evidence of record does 
not reflect the current state of a veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2010).

In August 2007, the Veteran was provided with a VA examination 
relating to his left shoulder disability (at which time the 
rating for a period prior to November 1, 2007 was also being 
adjudicated).  As noted above, the Veteran's claim was remanded a 
second time in April 2010 so that, among other things, he could 
be afforded a new VA examination because evidence suggested that 
his condition may have worsened since the last VA examination.  
Based thereon, in August 2010, the Veteran was afforded a new VA 
examination relating to his claim, which examination report 
addresses all of the rating criteria necessary to evaluate the 
Veteran's disability.

The Board notes that there is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's disability since the last VA examinations.  See 38 
C.F.R. § 3.327(a) (2010).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  The Board finds the August 2007 and more 
recent August 2010 VA examination reports to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claim.  The VA examiners personally interviewed and 
examined the Veteran and provided the information necessary to 
evaluate the Veteran's disability under the applicable rating 
criteria.  Additionally, the VA examiners noted the affect of the 
Veteran's disability on his daily living.  As such, the Board 
finds the examination reports are adequate upon which to base a 
decision, and that there has been substantial compliance with the 
Board's April 2010 remand directive.  See Stegall v. West, 11 
Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports a claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

In cases where entitlement to compensation has already been 
established and an increase in the assigned evaluation is in 
issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  

However, staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In reaching this conclusion, the Court observed that 
when a claim for an increased rating was granted, the effective 
date assigned may be up to one (1) year prior to the date that 
the application for increase was received if it was factually 
ascertainable that an increase in disability had occurred within 
that time frame.  In this case, however, an increase in 
disability one (1) year prior to the date of the Veteran's claims 
is not factually ascertainable in this case (one year prior to 
April 21, 2004).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be based 
on "greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 38 
C.F.R. § 4.40 (2010).

The Veteran's left shoulder disability is currently assigned a 20 
percent rating, effective November 1, 2007.  As explained in the 
December 2007 rating decision, the RO based this rating on a 
finding that he met the criteria for a 10 percent rating under 
Diagnostic Code 5010-5203, but also warranted an additional 10 
percent based on functional loss and pain under DeLuca.  See 38 
C.F.R. § 4.71a.  The Veteran seeks an increased rating.  

As noted above, the Veteran's service-connected left shoulder 
disability is currently evaluated under Diagnostic Code 5010-
5203.  Hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2010)

Traumatic arthritis, substantiated by x-rays findings, is rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Diagnostic Code 5003, provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a (2010).  
When, however, limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is generally for 
application.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Diagnostic Code 5203, provides that in cases of clavicular or 
scapular impairment, with dislocation, a 20 percent rating is 
warranted where either the major or minor arm is involved.  
Nonunion of the clavicle or scapula with loose movement shall be 
assigned a 20 percent rating, while nonunion without loose 
movement warrants a 10 percent evaluation.  Malunion of the 
clavicle or scapula may be assigned a 10 percent rating, or may 
be rated based on impairment of function of the contiguous joint.

Diagnostic Code 5201, Arm (limitation of motion of), provides a 
minimum rating of 20 percent disabling for limitation of motion 
of the arm to shoulder level (90 degrees), and a non-compensable 
rating for motion above shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2009).  

The Board notes that separate ratings are not available under 
Diagnostic Codes 5201 and 5203 as they both contemplate 
limitation of motion, and separate ratings would violate the 
anti-pyramiding provisions of 38 C.F.R. § 4.14.

A May 2007 letter written by a private physician, Dr. S.H., 
reflects that the Veteran complained of chronic left shoulder 
pain and reported a history of left distal clavicle surgery in 
service.  The letter reflects an impression that the Veteran's 
left shoulder pain had "some component which I believe to be 
rotator cuff and impingement related, some component which I 
believe to be cervical in origin."  The record reflects that the 
Veteran's left shoulder revealed flexion to 150 degrees and 
external rotation to 50 degrees due to pain. 

The Board notes that the Veteran underwent rotator cuff surgery 
in June 2007 performed by Dr. S.H.  The June 2007 operative 
report reflects a post-operative diagnosis of left shoulder 
chronic impingement syndrome along with type II SLAP tear, 
minimal partial thickness tear of rotator cuff.  A July 2007 
post-operative private treatment record prepared by Dr. S.H. 
reflects he estimated "full healing" of the Veteran's left 
shoulder in four months (i.e., by October 2007).  

August 2007 private treatment records reflect that the Veteran 
underwent post-operative physical therapy on his left shoulder 
and that, post-operatively, the Veteran initially reported 
experiencing no pain "except with end range."  An August 2007 
physical therapy record reflects that the Veteran's left shoulder 
revealed flexion of 162 degrees, abduction of 170 degrees, and 
external rotation of 40 degrees.  A subsequent physical therapy 
record dated August 2007 reflects that the Veteran reinjured his 
left shoulder by "running into" his son in the kitchen the day 
before.  This later August 2007 treatment record also reflects 
that the Veteran's left shoulder revealed flexion of 155 degrees, 
abduction of 95 degrees, external rotation o f 35 degrees, and 
internal rotation within normal limits at that time.

An August 2007 VA examination report, prepared about a week 
later, reflects that the Veteran presented with a left arm sling.  
The VA examiner noted in his report that he took into account the 
Veteran's history of his in-service left clavicle fracture and 
debridement surgery, as well as the recent June 2007 left 
shoulder surgery with post-operative impressions of impingement 
syndrome, a SLAP tear, and a rotator cuff tear.  The Veteran 
reported that he had been attending post-operative physical 
therapy twice per week and that he was experiencing "quite a bit 
of pain" in his left shoulder.  He reported that the pain would 
wake him up at night, and that he had flare-ups lasting two to 
three hours.  The Veteran told the examiner that he recently 
bumped his shoulder and that it was more sore than usual.  His 
left shoulder revealed on triple repetitive activity flexion of 
155 degrees, abduction of 95 degrees, external rotation of 35 
degrees, and internal rotation of 80 degrees.  The examiner noted 
that the Veteran complained of pain at all endpoints.  The report 
reflects a diagnosis of left shoulder chronic impingement 
syndrome status post distal clavicle resection.

A May 2008 letter prepared by K.K., a physical therapist reflects 
that the Veteran's left shoulder revealed flexion of 105 degrees, 
extension of 35 degrees, abduction of 95 degrees, internal 
rotation of 42 degrees, and external rotation of 67 degrees.

As noted above, this case was remanded in April 2010 so that, 
among other things, the Veteran could be afforded a new VA 
examination, as he asserted a worsening of symptoms since the 
August 2007 VA examination.  Subsequently, the Veteran was 
afforded a new VA examination in August 2010.  The August 2010 VA 
examination report reflects that the Veteran reported that the 
June 2007 surgery helped with is overall left shoulder pain, but 
did not eliminate it.  The Veteran reported that he still 
experienced pain, stiffness, and difficulty reaching overhead.  
Physical examination revealed tenderness to palpation, 5/5 
strength, and flexion to 160 degrees, abduction to 135 degrees, 
external rotation to 45 degrees, and internal rotation to 10 
degrees, and pain at the initial range of motion as well as at 
the limits of range of motion was noted.  No loss of joint 
function with use in terms of pain, fatigue, weakness, lack of 
endurance, incoordination, or any change in degrees of motion 
with three repetitions were noted.  Radiographs did not show any 
nonunion or dislocation of the clavicle.  A diagnosis of left 
shoulder chronic impingement status post remote distal clavicle 
excision, possibly with infection that has been cleared up, was 
recorded.  The examiner opined that the Veteran's range of motion 
was not likely to change, that he had near full range of motion, 
and that he is "quite functional at the range of motion he is 
in."  He further noted that the Veteran's range of motion was 
mostly limited secondary to pain.

As noted above, the Veteran's left shoulder disability was 
assigned a 20 percent rating by the RO based on a finding that he 
met the criteria for 10 percent rating under Diagnostic Code 
5203, but warranted an additional 10 percent rating for 
functional loss due to pain on motion.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The Board notes that the 10 percent 
rating currently assigned under Diagnostic Code 5203 (aside from 
the additional 10 percent for functional DeLuca considerations) 
is the maximum rating provided under that code absent nonunion or 
dislocation of the clavicle, and, as shown above, there is no 
evidence of malunion or dislocation in any of the medical 
evidence of record (and the Veteran has never asserted that he 
has such).

Therefore, the Board will turn to whether the criteria for a 20 
percent evaluation is warranted under Diagnostic Code 5201 for 
limitation of motion of the arm to shoulder level (90 degrees).  
In this regard, the Board notes there is no evidence of 
limitation of motion of the Veteran's left arm to shoulder level 
(90 degrees) during the period on appeal.  Rather, as shown 
above, the May 2007 private treatment record from Dr. S.H. 
reflects flexion to 150 degrees, the August 2007 physical therapy 
records show flexion to 155 and 162 degrees, the August 2007 VA 
examination report shows flexion to 155 degrees, and the August 
2010 VA examination report shows flexion to 160 degrees.  Based 
thereon, the Board finds that a 20 percent rating for limitation 
of motion to arm level under Diagnostic Code 5201 is not 
warranted.  While the Board acknowledges that the May 2008 
private treatment record from Mr. K.K. shows flexion to only 105 
degrees, the Board finds that because the limitation of flexion 
noted in this record differs significantly from all the others by 
45 to 55 degrees, it has far less probative value than the range 
of motion shown in the May 2007 and August 2007 private treatment 
records and the August 2007 and August 2010 VA examination 
reports.  Therefore, as there is no medical evidence of record 
showing that the veteran's left arm range of motion is limited to 
shoulder level, the criteria for a 20 percent rating under 
Diagnostic Code 5201 are not met.

The Board has taken into serious consideration the Veteran's 
complaints of pain in his left shoulder and asserted functional 
loss as a result.  As noted above, however, the current 20 
percent rating already includes an additional 10 percent rating 
that was assigned by the RO to account for additional functional 
loss due to pain, and the Board agrees that such an additional 
award adequately compensates the Veteran for additional 
functional loss resulting from his pain and other symptoms.

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for the disability at issue on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's disability 
with the established criteria shows that the rating criteria 
reasonably describe the Veteran's left shoulder disability level 
and symptomatology. 

In short, for the reasons and bases set forth above, the Board 
finds that the preponderance of the evidence is against granting 
an evaluation in excess of 20 percent for the Veteran's left 
shoulder disability for the period beginning on November 1, 2007.  
Assignment of staged ratings is not for application.


ORDER

Entitlement to an evaluation in excess of 20 percent disabling 
for a left shoulder disability for the period beginning on 
November 1, 2007.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


